220 P.3d 426 (2009)
231 Or. App. 565
In the Matter of A.A.H., aka A.A.H., aka A.D.; and K.C.H., aka K.G.-D., Children.
DEPARTMENT OF HUMAN SERVICES, Petitioner-Respondent,
v.
C.G.-D., aka C.D.; and N.A.H., Appellants.
2007800031, 2007800032; A141952.
Court of Appeals of Oregon.
Argued and Submitted on September 18, 2009.
Decided October 28, 2009.
Margaret McWilliams argued the cause for appellant C. G.-D.
Ann Lechman-Su argued the cause for appellant N.A.H. With her on the brief was Johnson & Lechman-Su, PC.
Justice J. Rillera, Assistant Attorney General, argued the cause for respondent. With her on the brief were John R. Kroger, Attorney General, and Jerome Lidz, Solicitor General.
Dover A. Norris-York argued the cause for children. With her on the brief was Angela Sherbo.
*427 Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Mother and father appeal judgments terminating their parental rights to their two children on grounds of unfitness and neglect. They contend that the evidence was legally insufficient to justify termination of their parental rights on either of those grounds. On de novo review, State ex rel. Juv. Dept. v. Geist, 310 Or. 176, 194, 796 P.2d 1193 (1990), we conclude that the trial court did not err in terminating parental rights based on the unfitness of both parents. Discussion of the relevant facts would benefit neither bench nor bar. Because we conclude that the evidence was sufficient to terminate parental rights on unfitness grounds, we do not address the sufficiency of the evidence on the ground of parental neglect.
Affirmed.